Title: To George Washington from Brigadier General Alexander McDougall, 20 August 1777
From: McDougall, Alexander
To: Washington, George



Sir,
Peeks Kill [N.Y.] 20th augt 1777.

The Bearrer hereof Mr Philip Pelton is a known Friend to our Cause; He will communicate to you a matter of importance which prudence forbids I should commit to paper. I must refer you to him for particulars. But least he should forget to inform you; the Enemies Force to the Northward is but 5,600. Question him how we have received this intelligence, and it will be explained to your Satisfaction. This negotiation is of So delicate a nature that I have not communicated it to General Putnam, nor carried the Former to his Quarters, owing to a person living with him of a very bad Character; and who I am perswaded is a spy on him; and our affairs here. But the General’s goodness of heart can not be perswaded of the Truth of our apprehentions. I am with great respect Your Excellency’s very Humble Serv.

Alexr McDougall

